DETAILED ACTION
This action is responsive to the amendment filed 1/21/22.
Claims 15-26, 28-33, 39-45 are finally rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-26, 28-33, 39-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 15-26, 28-33, 40-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
The claims fail to teach a method step related to the application of a stretching force which is a necessary aspect of the invention to achieve lasting elongation within the claimed temperature range of 38°C to about 60°C.
For instance, par. 34 of the application’s PGPUB states:
By elevating tissue temperature, the Fel may be lowered and the lasting elongation ΔLo can be achieved with the relatively lower Force than is required in the absence of an elevated temperature. Thus, by increasing the temperature of the connective tissue to be treated with a force F the amount of force required to improve the length of (e.g., elongate) the connective tissue is reduced. In this way, negative side effects to the body area being treated including tearing, bruising and pain can be reduced and/or avoided. 

In other words, the cited paragraph suggests that the application of force is the proximate cause of the lasting elongation of the connective tissue, and that the increased temperature merely acts to reduce the relative magnitude of this required force. 
This is interpretation is consistent with other statements which applicant has made on the record with relation to the application’s parent case 12/842,734. For instance, in the Remarks dated 10/3/12, applicant states:
Applicants have discovered that heating the septa and/or fascia tissue in the claimed temperature range can allow lowering the stretching force needed to cause lasting elongation of the septa and/or fascia tissue upon release of the force. The lowering of the force needed to cause lasting elongation can in turn minimize, and preferably avoid, patient’s discomfort and the risk of bruising. FIG. 3A of Applicants’ specification, which is reproduced below, is instructive in this regard.

Therefore, it appears from both applicant’s specification and other statements on the record that the application of stretching force is a necessary method step required to 
Regarding claims 15 and 28, it is not clear what is meant by the step of ‘maintaining elongation’ in the context of the claims since no ‘elongation’ step has been actively recited. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-16, 18-19, 21-26, 42 and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knowlton (US 20020062142).
Regarding claim 15, Knowlton teaches a method of selectively heating at least one of septa or fascia (Par. 7, ‘There is a further need for a method and apparatus to achieve skin tightening by the controlled remodeling of collagen in the skin and underlying fibrous partitions of the subcutaneous fat’. It is the examiner’s position that the described underlying fibrous partitions of subcutaneous fat is equivalent to claimed septa. For instance, applicant’s specification at par. 24 of the PGPUB, states, ‘Subcutaneous fat lobules are separated from each other by fibrous septum (i.e., septa), which are generally relatively thin and usually rigid strands of connective tissue’. This description of septa seems equivalent to the ‘fibrous partitions of subcutaneous fat’ fibrous septae’), the method comprising: providing RF energy (Par. 56, ‘Energy delivery device 18 and an energy source may be a single unit or each can be separate. Suitable energy sources 22 include but are not limited to the following: […] RF’) to a surface of a subject’s skin in a region of tissue containing at least one of septa or fascia (Par. 16, ‘an apparatus for modifying a skin surface or a soft tissue structure underlying a skin surface includes a template positionable adjacent to the skin surface to apply a mechanical force through the skin surface’); concurrently cooling the surface of skin to which the RF energy is provided (Par. 62, ‘It may also be used concurrently with remodeling apparatus 10 for surface convection cooling’); selectively applying current, using RF energy, through at least one of septa and fascia (Par. 83, ‘Frequency modulation of the RF current may allow coupling to the ionic bonds in the polar regions of the fibril. Remodeling of a target site may be optimized by the selection of a band of the spectrum that is target site specific in order to reduce collateral damage.’); selectively heating to heat the septa or fascia tissue in response to applied current relative to surrounding lipid rich tissue (Par. 83, ‘Frequency modulation of the RF current may allow coupling to the ionic bonds in the polar regions of the fibril. Remodeling of a target site may be optimized by the selection of a band of the spectrum that is target site specific in order to reduce lengthen or contract the collagen matrix at lower temperatures while reducing the potential of surface ablation’; considering that Knowlton teaches that the disclosed apparatus and methods can be used to remodel subcutaneous septa in par. 7, as discussed above, and also teaches that external force can be applied to elongate the collagen matrix in par. 85, is it the examiner’s position that taking these two teaching together suggests that Knowlton supports the elongation of septa through selective heating and the application of a mechanical force); and maintaining elongation of at least one of septa or fascia in response to selective heating (Par. 85, ‘An external force that mechanically cleaves the fibril may reduce the probability of relaxation phenomena. The application of an external force will also provide a means to lengthen or contract the collagen matrix at lower temperatures while reducing the potential of surface ablation’; it is the examiner’s 
Knowlton fails to explicitly teach that the temperature of heated septa or fascia is in a range of about 38°C to about 60°C.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to optimize the temperature range of the heating of underlying connective tissue to within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For instance, Knowlton explicitly teaches that increasing temperature improves the probability of collagen cleavage, the tradeoff being that if temperature is too high it can result in unwanted ablation. Implicit in this teaching is an optimization principle that one should select a temperature which is not too high to cause unwanted ablation, but which is high enough to result in an acceptable probability of collagen cleavage.  One of ordinary skill in the art would therefore find it obvious based on the teachings of Knowlton to optimize the temperature to within the claimed range in order to achieve an acceptable level of collagen cleavage while reducing unwanted tissue ablation. Further, it is noted that applicant’s claimed range substantially subsumes any rationale range for carrying out the method of Knowlton. For instance, the lower bound of the claimed temperature range (38°C) is about skin temperature while the upper bound of the claimed temperature range (60°C) is above a temperature at which irreversible tissue damage is known to occur. Therefore, one of ordinary skill in the art would naturally 
Regarding claim 16, while Knowlton teaches the method step of concurrently cooling the skin surface, Knowlton fails to teach wherein concurrent cooling to the surface of the subject’s skin comprises applying a cooling medium having a temperature of from about -10°C to about 20°C to contact the surface of the skin.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to optimize the temperature range of concurrent skin cooling to within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 18, Knowlton, as modified, further teaches wherein the concurrent cooling comprises cold liquid or gas flow cooling (Par. 62, ‘A hydraulic hydration device may be incorporated with the remodeling apparatus 10 […] It may also be used concurrently with remodeling apparatus 10 for surface convection cooling’; fig. 4, reservoir 11 having a hydration medium that can be used for convective cooling).
Regarding claim 19, while Knowlton teaches an RF energy source, Knowlton fails to explicitly teach that the RF energy source has a power level of from about 1 watt to about 100 watts.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to optimize the power of the energy source as claimed, since it has been held that where the general conditions 
Regarding claim 21, Knowlton, as modified, further teaches providing RF energy having a power level suited to raise the temperature of at least one of the fascia and the septa to a temperature in a range from about 38°C to about 50°C (Knowlton has previously been modified to optimize heating within this claimed range).
Regarding claim 22, Knowlton, as modified, further teaches providing RF energy having a power level suited to raise the temperature of at least one of the fascia and the septa to a temperature in a range from about 45°C to about 60°C (Knowlton has previously been modified to optimize heating within this claimed range).
Regarding claim 23, Knowlton, as modified, further teaches applying mechanical pressure to the surface of the subject’s skin while providing the RF energy (Par. 54, ‘Mechanical force application surface 14 is configured to receive the body structure and apply pressure to soft tissue in the body structure’).
Regarding claim 24, Knowlton, as modified, further teaches compressing the region of tissue while providing the RF energy (Par. 55, ‘Mechanical force application surface 14 can apply pressure, suction, adhesion and the like in order to create an extension or compression of the soft tissue collagen containing structure and/or the skin surface’).
Regarding claim 25, Knowlton, as modified, further teaches removing the compression to allow for expansion of the region of tissue (It is the examiner’s position that the compression is innately removed after the procedure is finished).
Regarding claim 26, Knowlton, as modified, further teaches wherein the septa or fascia tissue are selectively heated for a period of time sufficient to improve appearance of cellulite (Par. 94, ‘The overall result is the smoothing of an irregular skin surface’).
Regarding claim 42, Knowlton, as modified, further teaches wherein, selective heating of at least one of the septa results in a cut to all or a portion of at least one of the septa to diminish the tension therein (Par. 85, ‘An external force that mechanically cleaves the fibril may reduce the probability of relaxation phenomena’).
Regarding claim 44, Knowlton, as modified, fails to teach wherein the elongated septa or fascia is increased in length by from about 5% to about 50%.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to optimize the degree of lengthening as desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knowlton as applied to claims 15-16, 18-19, 21-26, 42 and 44 above, and further in view of Altshuler et al. (US 20060206103, “Altshuler”).
Regarding claim 17, Knowlton, as modified, fails to teach wherein the concurrent cooling comprises a cold gel plate.
Altshuler teaches an analogous device (Abstract), which utilizes cold gel plate for cooling the skin surface (Abstract, ‘cooling plate that is chilled preferably to 5 ºC.’; Par. 20, ‘The cooling surface can be made of a deformable or viscoelastic material, like a gel.’).
Since both Knowlton and Altshuler teach different cooling means for cooling the skin surface during energy application, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to substitute one known cooling means for the other in order to achieve the predictable result of a cooling means for cooling the skin surface during energy application. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 20 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knowlton as applied to claims 15-16 and 18-19, 21-26  above, and further in view of Hennings et al. (US 8357146, “Hennings”).
Regarding claim 20, Knowlton, as modified, teaches remodeling of connective tissue including septa or fascia (Par. 7), but fails to teach wherein elongating at least one of septa or fascia reduces appearance of cellulite.
Hennings teaches an analogous method for thermal remodeling of collagenous tissue (Abstract, ‘A method and apparatus that will alter the fibrous strands in the fatty layers of the skin to reduce the appearance of cellulite’) comprising delivering energy to and thermally altering structures of skin that cause the dimpled appearance of cellulite (Par. 1, ‘a method and system of selectively delivering energy to and thermally altering structures of the skin that cause the dimpled appearance of cellulite’), that comprises heating at least one of septa tissue and fascia tissue to a temperature to achieve lasting elongation of at least one of septa tissue and fascia tissue (Par. 11, ‘Strands that are pulling tightly on crevasses in the skin are heated to the point of denaturization, causing them to relax, expand and release the skin outward’). 
Hennings further teaches that lengthening connective tissue strands that are pulling tightly on crevasses in the skin smooths the skin and improves the appearance of cellulite (Pars. 11, 13).
Considering that Knowlton already teaches a method for elongation of collagenous tissue including septa tissue (Par. 7), and Hennings specifically teaches that the elongation of septa tissue can alleviate the appearance of cellulite by relaxing and expanding the skin outward (Par. 11), it would have been obvious to one of ordinary skill in the art at the time that the invention was made to utilize the method of Knowlton to elongate septa to treat cellulite, as taught by Hennings, in order to improve the appearance of cellulite by lengthening  strands of connective tissue that are pulling two tightly on crevasses in the skin, as taught by Hennings. Further, there would be a clear advantage to utilize the method of Knowlton to treat cellulite in manner described by Hennings, since elongation of septa strands can be accomplished at lower temperatures by using an additional mechanical force, as described by Knowlton (Par. 85, ‘The application of an external force will also provide a means to lengthen or contract the collagen matrix at lower temperatures while reducing the potential of surface ablation’)
Regarding claims 39, Knowlton, as modified, further teaches wherein the septa are vertical septa (Knowlton has previously be modified in view of Hennings to use the collagen remodeling method to elongate vertical septa which pull too tightly on crevasses in the skin; see Hennings, fig. 5, vertical septa indicated by 122). 
Claims 28-33, 43 and 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knowlton as applied to claims 15-16, 18-19, 21-26, 42 and 44 above, and further in view of Deem et al. (US 20070068989, “Deem”).
Regarding claim 28, Knowlton, as modified, teaches a method of selectively heating at least one of septa or fascia (Par. 7, ‘There is a further need for a method and apparatus to achieve skin tightening by the controlled remodeling of collagen in the skin and underlying fibrous partitions of the subcutaneous fat’. It is the examiner’s position that the described underlying fibrous partitions of subcutaneous fat is equivalent to claimed septa. For instance, applicant’s specification at par. 24 of the PGPUB, states, ‘Subcutaneous fat lobules are separated from each other by fibrous septum (i.e., septa), which are generally relatively thin and usually rigid strands of connective tissue’. This description of septa seems equivalent to the ‘fibrous partitions of subcutaneous fat’ described by Knowlton. Therefore, it is the examiners’ position that Knowlton’s method is intended to be used to remodel both collagenous tissue in the skin as well as collagenous tissue in the subcutaneous fat including ‘septa’. Further, Knowlton explicitly alludes to ‘fibrous septae’ in par. 107, which states, ‘The addition of Xylocaine and Wydase into this (tumescent) solution provides anesthesia while lowering the Ts (collagen shrinkage temperature) of the dermis and fibrous septae’), the method comprising: providing RF energy through an energy emitting probe (Par. 56, ‘Energy delivery device 18 and an energy source may be a single unit or each can be separate. Suitable energy sources 22 include but are not limited to the following: […] RF’); selectively heating the septa or fascia tissue in response to applied current a temperature in a range of about 45°C to about 60°C (Knowlton has previously been lengthen or contract the collagen matrix at lower temperatures while reducing the potential of surface ablation’; considering that Knowlton teaches that the disclosed apparatus and methods can be used to remodel subcutaneous septa in par. 7, as discussed above, and also teaches that external force can be applied to elongate the collagen matrix in par. 85, is it the examiner’s position that taking these two teaching together suggests that Knowlton supports the elongation reduce the probability of relaxation phenomena. The application of an external force will also provide a means to lengthen or contract the collagen matrix at lower temperatures while reducing the potential of surface ablation’; it is the examiner’s position that reducing the probability of relaxation is equivalent to ‘maintaining elongation’).
Knowlton fails to teach inserting a probe comprising an energy emitting tip is inserted into a region of connective tissue.
Deem teaches an analogous device for providing RF (Par. 61, ‘radiofrequency energy’) energy to subcutaneous structures for the treatment of cellulite (Abstract), which comprises a probe including the emitting tip is inserted into a region of connective tissue (Fig. 8a and par. 78, ‘Needle insertion through the skin can substantially reduce the resistance in the target tissue, making the targeted tissue more susceptible to the applied energy.’).
In view of Deem, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Knowlton by utilizing the microneedle energy delivery method taught by Deem, in order to better deliver energy to the desired subcutaneous target tissue, as taught by Deem.
Regarding claim 29, Knowlton, as modified, further teaches wherein RF energy source has a power level of from about 1 watt to about 100 watts (Knowlton has previously been modified to optimize the power range of the RF energy source).
Regarding claim 30, Knowlton, as modified, further teaches a thermal measurement probe used as a feedback sensor to control energy delivery so as to avoid excessive damage to the target tissue (Par. 78), but fails to teach inserting a thermal measurement probe that measures the connective tissue being treated via feedback control.
The examiner maintains, however, that in view of the modification of Deem in which the energy delivery electrodes are inserted into the target tissue, that it would be obvious to one of ordinary skill in the art at the time that the invention was made to likewise modify Knowlton by providing the temperature sensors inserted into the tissue proximate the energy delivery electrodes in order to provide the sensors in proximity to the location of actual energy delivery. 
Regarding claim 31, Knowlton, as modified, further teaches wherein the region of connective tissue to be treated has appearance of cellulite (Par. 94, ‘For example, the peaks and valleys of cellulite will have different vectors when uniform external compression is applied. As illustrated in FIGS. 16 and 17, […] Diverging vectors on the peaks lengthen the collagen matrix while converging vectors in the valleys contract and compact the collagen matrix. The overall result is the smoothing of an irregular skin surface’)
Regarding claims 32-33, Knowlton, as modified, further teaches providing an RF energy emission having a power level suited to raise the temperature of at least one of the fascia and the septa to a temperature in a range from about 38°C to about 50°C; and providing an RF energy emission having a power level suited to raise the temperature of at least one of the fascia and the septa to a temperature in a range from 
Regarding claim 43, Knowlton, as modified, further teaches wherein, selective heating of at least one of the septa results in a cut to all or a portion of at least one of the septa to diminish the tension therein (Par. 85, ‘An external force that mechanically cleaves the fibril may reduce the probability of relaxation phenomena’).
Regarding claim 45, Knowlton, as modified, further teaches wherein the elongated septa or fascia is increased in length by from about 5% to about 50% (Knowlton has previously been modified to optimize the degree of elongation).
Claims 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knowlton in view of Deem as applied to claims 28-33 above, and further in view of Hennings et al. (US 8357146, “Hennings”).
***Note that the combination of Knowlton and Henning has already been provided with respect to claims 20 and 39, above, and thus will not be reiterated.
Regarding claim 40, Knowlton, as modified, further teaches wherein the septa are vertical septa (Knowlton has previously be modified in view of Hennings to use the collagen remodeling method to elongate vertical septa which pull too tightly on crevasses in the skin; see Hennings, fig. 5, vertical septa indicated by 122).
Regarding claim 41, Knowlton, as modified, further teaches wherein elongating at least one of septa or fascia reduces appearance of cellulite (Knowlton has previously be modified in view of Hennings to use the collagen remodeling method to elongate vertical septa which pull too tightly on crevasses in the skin to reduce the appearance of cellulite; see Hennings, pars. 11 and 13).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9919168.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are teach all the limitations of the application claims.

Application claim 15
Patent claim 6 (order of limitation is adjusted to better conform to the application claims)
15.  A method of selectively heating at least one of septa or fascia, the method comprising:




concurrently cooling the surface of skin to which the RF energy is provided:
selectively applying current, using the RF energy, through at least one of septa and fascia ;
selectively heating the septa or fascia tissue in response to applied current at a temperature in a range of about 38°C to about 60°C relative to surrounding lipid rich tissue, wherein electrical impedance of septa or fascia is relatively low compared to the surrounding lipid rich tissue; and 
maintaining elongation of at least one of septa or fascia in response to the selective heating.



applying a stretching force to at least one of a septa tissue and a fascia tissue that is adjacent to fat tissue beneath a region of a subject's skin having the appearance of cellulite; and 

wherein one or more of radiofrequency energy, ultrasound energy, light energy, 



(radiofrequency embodiment)



heating at least one of the septa tissue and the fascia tissue for a period of time and at a temperature in a range of about 38.degree. C. to about 60.degree. C. to achieve lasting elongation of at least one of the septa tissue and the fascia tissue upon release of the stretching force


‘to achieve lasting elongation’


As can be seen from the comparison, above, patent claim 6 teaches substantially all the limitations of application claim 15, except the surface cooling aspect. However, this aspect is seen to obvious over claim 14 of the same patent, which teaches surface cooling of the subject’s skin.
Therefore, in view of claim 14, it would have been obvious to one of ordinary skill to modify the method of claim 6 to comprise surface cooling in order to protect the skin surface from being damaged by the application of energy. 
Application claim 28
Patent claim 8 (order of limitation is adjusted to better conform to the application claims)




inserting a probe  comprising an energy emitting tip into a region of connective tissue; and
providing an RF energy emission through the energy emitting tip;



selectively heating  at least one of septa or fascia in response to applied at a temperature in a range of about 45°C to about 60°C relative to surrounding lipid rich tissue, 

wherein electrical impedance of at least one of the septa or fascia is relatively low compared to the surrounding lipid rich tissue; and 

maintaining elongation of at least one of septa or fascia in response to the selective heating.

 A method of improving the appearance of cellulite, the method comprising:

applying a stretching force to at least one of a septa tissue and a fascia tissue that is adjacent to fat tissue beneath a region of a subject's skin having the appearance of cellulite; and 


utilizing a cannula to apply an energy source to heat at least one of the septa tissue and the fascia tissue;

wherein the cannula applies one or more of radiofrequency energy, ultrasound energy, light energy, and microwave energy to at least one of the septa tissue and the fascia tissue;



heating at least one of the septa tissue and the fascia tissue for a period of time and at a temperature in a range of about 38.degree. C. to about 60.degree. C. to achieve lasting elongation of at least one of the septa tissue and the fascia tissue upon release of the stretching force.


(This is just a recitation of innate properties of septa and fascia tissue relative to lipid rich tissue)




‘to achieve lasting elongation of at least one of the septa tissue and the fascia tissue upon release of the stretching force’


As can be seen from the comparison, above, patent claim 8 teaches substantially all the limitations of application claim 28.

Response to Arguments
Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive. 
Regarding the rejection of the claims under 35 U.S.C. 112, 2nd paragraph, applicant argues:
Nowhere in the instant application is a “method step related to the application of a stretching force” “to achieve lasting elongation within the claimed temperature range of 38°C to about 60°C” disclosed as being essential.

The examiner disagrees and reiterates that par. 34 of applicant’s originally filed application (See PGPUB) states: 
By elevating tissue temperature, the Fel may be lowered and the lasting elongation ΔLo can be achieved with the relatively lower Force than is required in the absence of an elevated temperature. Thus, by increasing the temperature of the connective tissue to be treated with a force F the amount of force required to improve the length of (e.g., elongate) the connective tissue is reduced. In this way, negative side effects to the body area being treated including tearing, bruising and pain can be reduced and/or avoided. 

In other words, the cited paragraph teaches that the application of force is the proximate cause of the lasting elongation of the connective tissue, and that the increased temperature merely acts to reduce the relative magnitude of this required force. In the examiner’s opinion this is a clear teaching that the application of force is an essential method for carrying out the method since it implies that no elongation of septa of fascia tissue would occur without the application of force. Further this interpretation is corroborated by statements which applicant has previously made on the record with 
Applicants have discovered that heating the septa and/or fascia tissue in the claimed temperature range can allow lowering the stretching force needed to cause lasting elongation of the septa and/or fascia tissue upon release of the force. The lowering of the force needed to cause lasting elongation can in turn minimize, and preferably avoid, patient’s discomfort and the risk of bruising. FIG. 3A of Applicants’ specification, which is reproduced below, is instructive in this regard.

Therefore, it appears from both applicant’s specification and other statements on the record that the application of stretching force is a necessary method step required to elongate the collagen tissue at the given temperature range, and is therefore an essential step to carry out applicant’s inventive method.
Applicant further argues that it is improper to use an optimization rationale in the finding that it would be obvious over Knowlton to heat the septa and fascia tissue to the claimed temperature range.  Firstly, applicant argues that the application claims are not sufficiently similar to the claims of In re Aller to be applicable. The examiner disagrees. Routine optimization is a general legal principle, therefore, its application does not have to be restricted to situations in which claims exactly match those of In re Aller. In other words there is no requirement that use of routine optimization only be used in the case where an application claim recites both a temperature and a concentration, as suggested by applicant. In fact, MPEP 2144.05 II.A states: ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.’ Therefore, use of In re Aller to optimize a temperature to within a claimed range is explicitly endorsed by the MPEP.
Further, applicant’s assertion that Knowlton does not teach heating tissue to a temperature to improve collagen cleavage is demonstrably false. For instance par. 85 of Knowlton teaches:
The cleavage of a collagen crosslink requires an energy threshold. However, collagen cleavage in tissue is a probability event. There is a greater probability that a collagen bond will be cleaved with higher temperatures. Cleavage of collagen bonds will occur at lower temperatures but at a lower frequency. Low level thermal cleavage is frequently associated with relaxation phenomena in which there is not a net change in molecular length. An external force that mechanically cleaves the fibril may reduce the probability of relaxation phenomena. The application of an external force will also provide a means to lengthen or contract the collagen matrix at lower temperatures while reducing the potential of surface ablation.

Therefore, Knowlton explicitly teaches that increasing temperature improves the probability of collagen cleavage, the tradeoff being that if temperature is too high it can result in unwanted ablation. Implicit in this teaching is an optimization principle that one should select a temperature which is not too high to cause unwanted ablation, but which is high enough to result in an acceptable probability of collagen cleavage.  One of ordinary skill in the art would therefore find it obvious based on the teachings of Knowlton to optimize the temperature to within the claimed range in order to achieve an acceptable level of collagen cleavage while reducing unwanted tissue ablation. Further, it is noted that applicant’s claimed range substantially subsumes any rationale range for carrying out the method of Knowlton. For instance, the lower bound of the claimed temperature range (38°C) is about skin temperature while the upper bound of the claimed temperature range (60°C) is above a temperature at which irreversible tissue damage. Therefore, one of ordinary skill in the art would naturally select a temperature between these two extremes when carrying out the method disclosed by Knowlton.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794